Exhibit 10.1

Regulatory Compliance Incentive

Camco and Advantage Bank were placed under regulatory order(s) beginning in
2009. The result has been a significant restriction on allowed activities for
the company and a primary focus on attaining regulatory goals. The Board of
Directors in 2008 and 2009 recognized that the existing management team would
likely not succeed, in a timely fashion, in the attainment of new regulatory
requirements and thus orchestrated a significant turnover in the senior
management team. Since the initiation of that change, the new management team,
despite what many thought were insurmountable issues, has made material progress
in managing the company to earn elimination of regulatory orders.

The Board recognizes that the task of exiting these orders and returning to
normal operations is not yet complete and in fact is not a certain event. In
that regard, the Board believes it in the best interest of all constituents
(shareholders, regulators, employees, customers, etc) if the management team is
further incented to complete this task as quickly as possible. The Board also
recognizes the CEO of the company will have the largest impact on implementing
this desired requisite, although certain members of the senior team will also
impact attainment of that objective. Accordingly the Board has implemented a
Regulatory Compliance Incentive as follows:

 

     Cash      Equity   CEO Incentive      

1.      Regulatory Required Capital Ratios

   $ 50,000         35,000 shares   

2.      Cancellation/elimination of Consent Order

   $ 50,000      

3.      Cancellation/elimination of all Orders

   $ 50,000       Senior Officer (CEO designees) Incentive      

1.      Cancellation/elimination of Consent Order

   $ 2,000      

At present, the Advantage Bank Consent Order requires Advantage’s Tier 1
Leverage Capital Ratio to be 9% and the risk based capital to be 12%. This
incentive (CEO goal #1 above) reflects the required regulatory capital ratios
under any order then in effect for each month (whether higher, lower, or the
same as present) and achieved as of the end of each of 2 consecutive months. In
addition, if there is a difference in required Capital Ratios in effect between
the regulators, the Regulatory Required Capital Ratios incentive (#1 CEO above)
is attained when all regulatory capital ratio targets are achieved for Camco and
Advantage as of the end of each of 2 consecutive months.

The cancellation/elimination of the Consent Order for both the CEO (#2) and
Senior Officers (#1) is achieved upon cancellation of the Consent Order or a
downgrade in the Consent Order. For further clarification, a
cancellation/elimination is not achieved when management believes it is in
perceived compliance or there is acknowledged compliance with any regulatory
issues but is achieved when the existing Consent Order is terminated by the FDIC
and Ohio Division, even if the Consent Order is replaced. However, if there is a
replacement of the Consent Order, achievement of both the CEO (#2) and Senior
Officers (#1) only occurs if the replacement is with an order commonly known to
be of lower significance, which by example could include a Memorandum of
Understanding. It is understood a substitution of the existing Consent Order
with another Consent Order, even if there are fewer exceptions or the exceptions
are different in the new Consent Order, does not constitute an event which
satisfies these goals. It is understood that if the company is moved directly to
#3 (CEO) above, then CEO #2 and Senior Officers #1 goals are also attained at
that time and all incentives for CEO #2, CEO #3 and Senior Officer #1 goals will
be paid.



--------------------------------------------------------------------------------

It is also understood that CEO goal #3, cancellation/elimination of all Orders,
requires that all orders, agreements or understandings of any kind, including
Consent Orders, Written Orders or Orders of lower significance (such as
Memorandum of Understanding), at both Camco and Advantage with the Federal
Reserve, FDIC, or State of Ohio Division of Financial Institutions be
terminated.

Payment as applicable for satisfaction of any of the Regulatory Compliance
Incentives shall be made within 30 days of receiving or filing independent
evidence the Incentive has been achieved. This would include but not be limited
to audited financial statements, SEC filings as applicable, written documents
from any and all regulatory agencies (as appropriate), internal generated
financial statements provided in the normal course of business to the Board of
Directors, etc. The award of unrestricted shares shall be made under one of
Camco’s existing Equity Plans. If there is a Change of Control as defined in the
CEO employment agreement, all Regulatory Compliance Incentives will be deemed
achieved upon the consummation of the Change of Control.